DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references of record, Johansson and Doernbach et al., fail to teach:
“wherein each of the electrical connection units includes: a first voltage sensor; a first cut-off switch connected in series adjacent to the first voltage sensor; a second cut-off switch connected in series with the first cut-off switch; and a second voltage sensor connected in series adjacent to the second cut-off switch, the connection wiring connects the first voltage sensor included in one of the electrical connection units adjacent to another of the electrical connection units and the second voltage sensor included in the other of the electrical connection units, and the control unit opens the first cut-off switch adjacent to the first voltage sensor by which a lowest voltage is detected among voltages equal to or lower than the set value that are detected by the first voltage sensor in each of the electrical connection units, and opens the second cut-off switch adjacent to the second voltage sensor by which a lowest voltage is detected among voltages that are detected by the second voltage sensor in each of the electrical connection units.”, as set forth in claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 14, 2021